DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18, 21-22 and 25-26 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Sieker (US – 2016/0236667 A1).
As per claim 14, Sieker discloses Rely Valve, Valve Device, and Vehicle Associated comprising:
a guide sleeve (42, Fig: 2) for guiding a collar of a relay valve for an electropneumatic modular for a brake system for a vehicle (Title, Fig: 2) comprising:
a guide section (Attached figure and fig: 2) configured to be couple-able to a counterpart guide section (Attached figure and fig: 2) of the collar (Attached figure and fig: 2) of the relay valve, so as to allow guidance of the collar along the guide section (Attached figure and fig: 2); and
a holding section (Attached figure and fig: 2) configured to fasten the guide sleeve in a positively locking manner in a housing of the relay valve (a carrier element 42 which is inserted in the first housing part 4 and sealed by means of a sealing ring 44, [0058], Fig: 2).

As per claim 15, Sieker discloses wherein the holding section forms at least one detent hook and/or one bayonet (Attached figure and fig: 2).

As per claim 16, Sieker discloses wherein the guide section (Attached figure and fig: 2) and the holding section (Attached figure and fig: 2) extend to two opposite sides of the guide sleeve (Attached figure and fig: 2).

As per claim 17, Sieker discloses a central section (Attached figure and fig: 2) which is formed between the guide section and the holding section (Attached figure and fig: 2) and which is of substantially circular-ring-shaped or hollow frustoconical form (Attached figure and fig: 2).

As per claim 18, Sieker discloses wherein the holding section (Attached figure and fig: 2) extends away from an edge section of a bottom side of the central section (Attached figure and fig: 2), and/or wherein the guide section extends away from a substantially central region of a top side, arranged opposite the bottom side, of the central section (Attached figure and fig: 2).

As per claim 21, Sieker discloses wherein the guide section (Attached figure and fig: 2) forms an outer sleeve and an inner sleeve (Attached figure and fig: 2) which is enclosed by the outer sleeve, and wherein the inner sleeve surrounds a sleeve passage (30, Attached figure and fig: 2) opening of the guide sleeve.

As per claim 22, Sieker discloses wherein the guide sleeve is of unipartite and/or funnel- shaped form (Attached figure and fig: 2).

As per claim 23, Sieker discloses Reay Valve, Valve Device, and Vehicle Associated comprising:
a guide sleeve (42, Fig: 1) for guiding a collar of (Attached figure and fig: 2) a relay valve for an electropneumatic modulator for a brake system for a vehicle (Title, Fig: 2), including:
a guide section (Attached figure and fig: 2) configured to be couple-able to a counterpart guide section (Attached figure and fig: 2) of the collar of the relay valve (Attached figure and fig: 2) so as to allow guidance of the collar along the guide section (Attached figure and fig: 2); and
a holding section (Attached figure and fig: 2) configured to fasten the guide sleeve in a positively locking manner in a housing of the relay valve (a carrier element 42 which is inserted in the first housing part 4 and sealed by means of a sealing ring 44, [0058], Fig: 2);
wherein an inner diameter of the collar is equal to or smaller than an inner diameter of the guide section of the guide sleeve (Attached figure and fig: 2).

As per claim 25, Sieker discloses Reay Valve, Valve Device, and Vehicle Associated comprising:
a housing (4, Fig: 2);
a guide sleeve device (42, Fig: 2), including:
a guide sleeve (Attached figure and fig: 2) for guiding a collar of a relay valve (Attached figure and fig: 2) for an electropneumatic modulator for a brake system for a vehicle (Title, Fig: 2), including:
a guide section (Attached figure and fig: 2) configured to be couple-able to a counterpart guide section (Attached figure and fig: 2) of the collar of the relay valve (Attached figure and fig: 2) so as to allow guidance of the collar along the guide section (Attached figure and fig: 2); and
a holding section (Attached figure and fig: 2) configured to fasten the guide sleeve in a positively locking manner in a housing of the relay valve (a carrier element 42 which is inserted in the first housing part 4 and sealed by means of a sealing ring 44, [0058], Fig: 2);
wherein an inner diameter of the collar is equal to or smaller than an inner diameter of the guide section of the guide sleeve (Attached figure and fig: 2), and wherein the guide sleeve device is arrangeable or arranged in the housing (Attached figure and fig: 2); and
a relay piston (34, Fig: 2), which is arrangeable or is arranged in the housing, for moving the collar along the guide section of the guide sleeve (Attached figure and fig: 2).

As per method claim 26, Sieker discloses Reay Valve, Valve Device, and Vehicle Associated comprising:
providing a housing (4, Fig: 2), a relay piston (34, Fig: 2) and a guide sleeve (42, Fig: 2) device arrangeable in the housing (Fig: 2), wherein the guide sleeve device includes:
a guide sleeve (Attached figure and fig: 2) for guiding a collar (Attached figure and fig: 2) of a relay valve for an electropneumatic modulator for a brake system for a vehicle (Title, Fig: 2), including:
a guide section (Attached figure and fig: 2) configured to be couple-able to a counterpart guide section (Attached figure and fig: 2) of the collar (34, Fig: 2) of the relay valve (34, Fig: 2) so as to allow guidance of the collar along the guide section (Attached figure and fig: 2); and
a holding section (Attached figure and fig: 2) configured to fasten the guide sleeve in a positively locking manner in a housing of the relay valve (a carrier element 42 which is inserted in the first housing part 4 and sealed by means of a sealing ring 44, [0058], Fig: 2);
wherein an inner diameter of the collar is equal to or smaller than an inner diameter of the guide section of the guide sleeve (Attached figure and fig: 2), and wherein the guide sleeve device is arrangeable or arranged in the housing (Attached figure and fig: 2); and
inserting the relay piston (34) into the housing (4, Fig: 2);
introducing the guide sleeve device into the housing (Fig: 2), wherein the guide sleeve device is introduced into the housing such that the guide section of the guide sleeve is coupled to the counterpart guide section of the collar and the holding section of the guide sleeve is fastened in a positively locking manner in the housing ([0047]-[0061], Fig: 2).

    PNG
    media_image1.png
    629
    683
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieker (US – 2016/0236667 A1) as applied to claims 14 and 17 above, and further in view of Cazorla Aiguabella Julio (ES – 1033579 U).
As per claim 19, Sieker discloses all the structural elements of the claimed invention but fails to explicitly disclose at least one axial rib which extends away from a bottom side, facing toward the holding section, of the central section and/or which has an extent axis which is arranged so as to run parallel to the guide section.
Julio discloses Trolley for Transporting Objects comprising:
at least one axial rib (6, Fig: 1-2) which extends away from a bottom side, facing toward the holding section, of the central section and/or which has an extent axis which is arranged so as to run parallel to the guide section, ([0034], Fig: 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the relay valve device of the Sieker to make the at least one axial rib which extends away from a bottom side, facing toward the holding section, of the central section and/or which has an extent axis which is arranged so as to run parallel to the guide section as taught by Julio in order to provide more rigid and prevent for misalign the guide.

As per claim 20, Julio further discloses
at least one radial rib (6, Fig: 1-2) which extends radially between a sleeve passage opening of the guide sleeve and the holding section on a bottom side, facing toward the holding section, of the central section ([0034], Fig: 1-2).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieker (US – 2016/0236667 A1) as applied to claim 23 above, and further in view of Roether et al. (US – 2004/0232367 A1).
As per claim 24, Sieker discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the counterpart guide section of the collar and the guide section are formed so as to seal off a gap between the counterpart guide section and the guide section.
Roether discloses Pilot Valve Comprising a Valve Seat  Arrangement comprising:
the counterpart guide section of the collar (27, 26, Fig: 2-3) and the guide section are formed so as to seal off a gap (by 20, 21, Fig: 2-3) between the counterpart guide section and the guide section, ([0027]-[0028], Fig: 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the relay valve device of the Sieker to make the counterpart guide section of the collar and the guide section are formed so as to seal off a gap between the counterpart guide section and the guide section as taught by Roether in order to increase the force component above the sealing cap and simultaneously ensures a reliable sealing function during continuous operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Roether et al. (US – 2004/0084090 A1),  and
B: Roether et al. (US – 2004/0183363 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657         

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657